        Case 9:19-cv-00026-DWM Document 48 Filed 07/08/20 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


ANTHONY REBICH, and SHERRY                            CV 19-26-M-DWM
REBICH,

                          Plaintiffs,
                                                               ORDER
        vs.

DEPARTMENT OF VETERANS
AFFAIRS, UNITED STATES OF
AMERICA, and DOES I through 10,
inclusive,

                          Defendants.


      Anthony Rebich and his wife Sherry have myriad complaints with the

medical treatment he has received from the Department of Veterans Affairs

("VA"). However, the Federal Tort Claims Act ("FTCA") limits this action to

claims that were administratively presented to the agency within two years of

accrual. Ultimately, the VA's motion for summary judgment highlights the

straightforward procedural defects in Rebich's case, which Rebich's four-page

response brief does not effectively counter or deny. For the following reasons, the

motion is granted.


                                         1
        Case 9:19-cv-00026-DWM Document 48 Filed 07/08/20 Page 2 of 5



                                 LEGAL STANDARD

      A party is entitled to summary judgment if it can demonstrate that "there is

no genuine dispute as to any material fact and the movant is entitled to judgment as

a matter of law." Fed. R. Civ. P. 56(a). Summary judgment is warranted if the

documentary evidence produced by the parties,viewed in the light most favorable

to the nonmovant,permits only one conclusion. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242,251 (1986). Only disputes over facts that might affect the outcome

of the lawsuit will preclude entry of summary judgment; factual disputes that are

irrelevant or unnecessary to the outcome are not considered. Id at 248.

                                     ANALYSIS

I.    Administrative Exhaustion

      The FTCA waives the United States' sovereign immunity for claims based

on the tortious �cts or omissions of federal employees. 28 U.S.C.§§ 1346(b)(l),

2674. However,before filing suit,plaintiffs must present their claims to the

appropriate federal agency. § 2675(a). "A claim is deemed presented for purposes

of§ 2675(a) when a party files (1) a written statement sufficiently describing the

injury to enable the agency to begin its own investigation,and (2) a sum certain

damages claim." Blair v. IRS, 304 F.3d 861,864 (9th Cir. 2002) (internal

quotation marks omitted). An action may be commenced in court only after the

agency denies the claim or fails to act on it within six months. § 2675(a).

                                          2
        Case 9:19-cv-00026-DWM Document 48 Filed 07/08/20 Page 3 of 5



Plaintiffs are confined to the claims previously presented to the agency and cannot

bring new claims that "arise from a different set of facts." See Sullivan v. United

States, CV 13-81-DWM-JCL, 2013 WL 12109409, at *3 (D. Mont. Dec. 16,

2013). "The FTCA's exhaustion requirement is jurisdictional and may not be

waived." Junio v. Vassilev, 858 F.3d 1242, 1244 (9th Cir. 2017).

      Here, as the VA argues, Rebich's administrative claim only raised concerns

about the diagnosis and treatment of his bladder cancer and the blood clots in his

lung. (See generally Doc. 32-1.) It did not address the liver, kidney, and heart

issues, stool sample, dental care, or heart attack included in his Amended

Complaint. (Compare id. with Doc. 27.) Further, Agent Orange is only mentioned

in connection with the bladder cancer. (Doc. 32-1 at 4.) Meniere's disease is

vaguely alluded to with respect to the location and scheduling of Rebich's

appointments, which is not actionable. See 38 U.S.C. § 511; (Doc. 26).

Accordingly, Rebich's claims based on conditions other than the bladder cancer or

blood clots are barred because they were not administratively presented to the VA.

See Blair, 304 F.3d at 864; Sullivan, 2013 WL 12109409, at *3.

II.   Statute of Limitations

      FTCA claims "shall be forever barred" unless they are presented to the

appropriate agency within two years of accrual. 28 U.S.C. § 2401(b). A claim is

presented to the agency when the agency receives an executed Standard Form 95.

                                          3
        Case 9:19-cv-00026-DWM Document 48 Filed 07/08/20 Page 4 of 5



28 C.F.R. § 14.2(a). In medical malpractice cases,a claim accrues when the

plaintiff knew or should have known of the injury and the cause of that injury.

Davis v. United States, 642 F.2d 328,330 (9th Cir. 1981); Winter v. United States,

244 F.3d 1088,1090 (9th Cir. 2001).

      Here,the VA received Rebich's Standard Form 95 on November 28,2017.

(Doc. 38 at ,I 16.) The VA thus argues that claims based on his bladder cancer,

which was diagnosed on April 6,2015,(id. at ,I 6),are time barred. Rebich's claim

is that the VA failed to timely diagnose his bladder cancer. He alleges that the VA

conducted urine tests in January 2015,refused to provide follow-up treatment

when he experienced blood in his urine after the knee surgery in February 2015,

and denied approval for a urologist visit in March 2015,wrongly concluding there

was no concern despite conducting a urine test. (Doc. 27 at ,I,I 36-41; Doc. 32-1 at

4.) He was eventually diagnosed by a non-VA urologist on April 6,2015. (Doc.

38 at ,I 6.) By that date,Rebich knew of his injury and knew or should have

known that the VA dropped the ball in diagnosing it.

      This is not a case where Rebich was reasonably unaware of the VA's

delayed diagnosis because of reliance on a medical professional's advice. See

Winter, 244 F.3d at 1090--91. And because Rebich knew or should have known of

the VA's delayed diagnosis as early as April 2015,the continuous treatment

doctrine does not toll the statute of limitations. See Outman v. United States, 890

                                         4
        Case 9:19-cv-00026-DWM Document 48 Filed 07/08/20 Page 5 of 5



F.2d 1050, 1053 (9th Cir. 1989). Accordingly, Rebich's claims based on the VA's

failure to diagnose his bladder cancer are time barred. 1

                                    CONCLUSION

      Accordingly, IT IS ORDERED that the VA's motion for summary judgment

(Doc. 29) is GRANTED. Rebich's claims survive only to the extent they are based

on the 2017 blood clots and related pulmonary embolism.

      DATED this <5'"day of July, 2020.




1
  Rebich also alleges that the VA required him to travel to Helena and then to
Plains to receive Bacillus Calmett-Guerin therapy instead of sending the medicine
to Kalispell. (Doc. 27 at ,i,i 45-47; Doc. 32-1 at 4-5.) As discussed in this Court's
January 17, 2020 Order (Doc. 26), the Veterans Judicial Review Act, 38 U.S.C.
§ 511, bars claims based on the scheduling and location of appointments.
                                           5
